THIS LOAN AGREEMENT is made, entered into and effective as of the 30th day of
May 2014, by ENERGY SERVICES OF AMERICA CORPORATION, a Delaware corporation, C.
J. HUGHES CONSTRUCTION COMPANY, INC., a West Virginia corporation, NITRO
ELECTRIC COMPANY, INC., a West Virginia corporation, CONTRACTORS RENTAL
CORPORATION, a West Virginia corporation, and S T PIPELINE, INC., a West
Virginia corporation, (collectively “Borrower”), UNITED BANK, INC., a West
Virginia banking corporation (“Lender”), and DOUG REYNOLDS and MARSHALL REYNOLDS
(collectively “Guarantor”).
 
WHEREAS, Borrower has applied to Lender for a revolving line of credit in the
maximum principal amount of Five Million Dollars ($5,000,000.00); and
 
WHEREAS, Lender has considered Borrower’s request for financing and is willing
to extend such financing to Borrower in accordance with the terms and conditions
of this Agreement and the other Loan Documents (as hereinafter defined), and
compliance by Borrower with all of the terms and provisions and the fulfillment
of all conditions precedent to Lender’s obligations contained therein;  and
 
WHEREAS, Guarantor has agreed to guarantee the repayment of the Revolving Line
of Credit for the purpose of inducing Lender to lend the funds to Borrower;
 
NOW, THEREFORE, in consideration of the premises which are not mere recitations
but which form an integral part of this Agreement, and for other good and
valuable consideration, the sufficiency and receipt of all of which are
acknowledged by the parties hereto, the parties agree as follows:
 
ARTICLE I
DEFINITIONS, TERMS AND REFERENCES


 Certain Definitions.  In addition to such other terms as elsewhere defined
herein, as used in this Agreement and in any Exhibits, the following terms shall
have the following meanings, unless the context requires otherwise.
 
“Account Debtor” shall mean any Person obligated to Borrower on an Account.
 
“Account(s) or Accounts Receivable(s)” shall mean any right to payment of a
monetary obligation, whether or not earned by performance, including, without
limitation, any receivable, contract right, note draft, instrument, acceptance,
chattel paper, lease, or other writing or open account resulting from the sale,
lease, license, assignment or other disposal of property by Borrower, or from
services rendered or to be rendered by Borrower.
 
 
1


 
 

--------------------------------------------------------------------------------

 


“Actual Knowledge” means, (a) with respect to any Person who is an individual,
the actual knowledge, after a Good Faith inquiry, of such Person, or of any
employee of such partnership, or limited partnership, the actual knowledge,
after a Good Faith inquiry, of such Person, or of any employee of such Person,
(b) with respect to any Person which is a corporation, limited liability
company, partnership, or limited partnership, the actual knowledge, after a Good
Faith inquiry, of (i)  any officer, director, shareholder, member, manager or
general partner of such Person or (ii)  any employee of such Person, with
management responsibilities.
 
“Advance” shall mean a disbursement of proceeds of the Revolving Credit
Facility.
 
“Affiliate(s)” of Borrower shall mean, (a) any Person who is now or who may
hereafter be a partner, member, shareholder (having 20% or more of the voting
power of Borrower) or principal of Borrower or principal of Borrower or to a
partner, principal or member of Borrower by blood or marriage; (b) any Person,
including, but not limited to, a principal or family member related by blood or
marriage, who, directly or indirectly, at any time is in control of, is
controlled by, or is under common control with, Borrower; (c) any officer,
manager, director or stockholder of any Person described in clause (b) above;
(d) any constituent Persons now or hereafter directly or indirectly comprising
Borrower; (e) all principals of all of the foregoing, (f) Borrower with respect
to Guarantor, or (g) Guarantor with respect to Borrower.  For purposes hereof,
control of a Person shall mean the power, direct or indirect, (a) to vote twenty
percent (20%) or more of the securities or units having ordinary voting power
for the election of directors or managers of such Person; or (b) to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise, and either alone or in conjunction with
others.  Notwithstanding the foregoing, however, Lender shall not constitute an
Affiliate of Borrower or Guarantor for the purposes of this Agreement.
 
“Agreement” shall mean this Loan Agreement and all of the schedules and exhibits
as the same may be amended or supplemented from time to time.
 
“Applicable Accounting Standards” means (a) GAAP, or (b) another comprehensive
basis of accounting (OCBOA) approved by Lender.
 
“Approved Accountants” means any of the top U.S. national accounting firms as of
the date hereof or another independent public accountant acceptable to Lender.
 
“Audited Financial Statements” means, for any Person, Financial Statements of
such Person in reasonable detail and accompanied by an opinion thereon of
independent public accountants of recognized standing acceptable to Lender to
the effect that such Financial Statements were prepared in accordance with
Applicable Accounting Standards consistently maintained and applied (except as
noted therein), and that the examination of such accounts in connection with
such Financial Statements has been made in accordance with Applicable Accounting
Standards and accordingly, includes such tests of the accounting records and
such other auditing procedures as were considered necessary under the
circumstances.
 
2

 
 

--------------------------------------------------------------------------------

 


“Borrower” shall mean both jointly and severally Energy Services of America
Corporation, a Delaware corporation, C. J. Hughes Construction Company, Inc., a
West Virginia corporation, Nitro Electric Company, Inc., a West Virginia
corporation, Contractors Rental Corporation, a West Virginia corporation, and S
T Pipeline, Inc., a West Virginia corporation.
 
“Borrowing Base” shall mean an amount equal to fifty percent (50%) of Eligible
Account Receivables.
 
“Borrowing Base Report” means that report on Lender=s standard form, or on a
form acceptable to Lender, to be prepared by Borrower in accordance with
Lender=s instructions, and submitted to Lender by Borrower at specified
intervals and/or occasions, and detailing pertinent information as regards the
Eligible Accounts Receivable including but not limited to an accounts receivable
aging report.  The Borrowing Base Report shall be signed by the President or
Chief Financial Officer of Borrower setting forth and certifying the calculation
of the Borrowing Base as of the end of that period or for the date upon which
any Advance is requested.
 
“Business Day” means a day other than a Saturday, Sunday or other day of which
commercial banks in West Virginia are authorized by law to close.
 
“Claims” means any and all (a) damages, claims, liabilities, causes of action,
contracts or controversies or any type, kind, nature, description or
character;  (b) debts, accounts, sums of money, compensation, losses, costs, or
expenses;  (c) breaches of contract, duty, or any other type of
relationship;  (d) acts of omission, misfeasance, or malfeasance;  and (e)
commitments or promises of any type made prior to the date of this Agreement.
 
“Closing or Closing Date” shall mean the date on which this Agreement and other
Loan Documents shall have been executed and delivered, and all conditions
precedents set forth herein are met.
 
“Collateral” as utilized herein shall mean, all assets or property (whether
real, personal or mixed) to which Lender is entitled to look now or hereafter
for recovery for any and/or all of Borrower’s obligations under any of the Loan
Documents and includes, without limitation, all of the personal property and
guarantees described in Article III.
 
“Collateral Documents” shall mean all of the instruments and rights securing the
Obligations.
 
“Corporate Documents” means, for any corporation, the following:
 
(a) Copy of the Articles of Incorporation of such corporation, and all
amendments thereto, certified as complete and correct by the Secretary of State
(or other appropriate officer) of the state of incorporation;
 
3

 
 

--------------------------------------------------------------------------------

 


(b) A current certificate of corporate existence and good standing of such
corporation, issued by the appropriate officer or department of the state of
incorporation, and, if the corporation is doing business in other states, either
(i)  evidence that the activities of such corporation do not require that such
corporation qualify to do business in said states, or (ii) a current certificate
issued by the Secretary of State of such states evidencing the continuing
authority of such corporation to do business in the said states, or (iii)  a
current certificate issued by the Secretary of State of said states evidencing
the continuing authority of such corporation issued by the applicable authority
of the state, confirming the filling of all required franchise tax reports and
the payment of all franchise taxes due;
 
(c) A signed certificate of the Secretary or Assistant Secretary of such
corporation certifying the names of the officers of such corporation authorized
to sign each of the Loan Documents to which it is a party and the other
documents or certificates to be delivered pursuant to the Loan Documents to
which it is a party, together with the true signature of each such
officer.  Lender may conclusively rely on such certificate until Lender shall
receive a further certificate of the Secretary or Assistant Secretary of such
corporation canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate; and
 
(d) Resolutions of such corporation approving the execution, delivery and
performance of Loan Documents to which such corporation is party and the
transactions contemplated therein, duly adopted by the Board of Directors of
such corporation and accompanied by a certificate of the Secretary or Assistant
Secretary of Borrower stating that such Resolutions are true and correct, have
not been altered or repealed and are in full force and effect.
 
“Credit Insurance” means a policy of credit insurance, satisfactory to Lender,
insuring Accounts collaterally assigned to Lander naming Lender as a “loss
payee”.
 
“Debtor Relief Laws” means any applicable relief, liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization, or similar
laws affecting the rights or remedies of creditors generally, as in effect from
time to time.
 
“Default Rate” shall mean that interest rate per annum equal to five percent
(5%) per annum in excess of the Interest Rate set forth in the Note.
 
“Dividends” means, with respect to any Person (a) the payment of any dividends
or distributions (whether by cash, property, securities, partnership interest or
profits interest in such Person); or (b) the redemption or acquisition of
securities of or any other ownership interest in such Person unless made
contemporaneously from the net proceeds of the sale of such securities or
ownership interest.
 
4

 
 

--------------------------------------------------------------------------------

 


“Eligible Accounts Receivable" means all Accounts of Borrower which are not
Ineligible Accounts.
 
“Event(s) of Default” shall have the meaning set forth in Article IX hereof.
 
“Exhibits” or “Schedules” shall mean those exhibits and schedules attached to
and made a part of this Agreement.
 
“Financial Statements” means, with respect to any Person, such balance sheets,
statements of operations, statements of cash flow, statements of changes in
partners’ capital or shareholders’ equity and other financial information with
respect to such Person as shall be reasonably required by Lender, and which
shall be prepared in accordance with Applicable Accounting Standards,
consistently applied for all periods.
 
     “Financing Statements” means financing statements to be filed with the
appropriate state or county offices, or both, for the perfection of a security
interest in any of the Collateral or any other collateral or security for the
credit facilities described herein.
 
“Fiscal Year” means, for any Person, the calendar year or such other period as
such Person may designate and Lender may approve in writing.
 
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through appropriate boards or
committees thereof after the date hereof, and which are consistently applied for
all periods, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required or permitted to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of that Board) in order to continue as a generally accepted
accounting principle or practice may be so changed, so long as such required or
permitted change shall not have the effect of permitting such Person’s
compliance with any financial covenant or performance requirements contained in
the Loan Documents when, without such change, such Person would not so
comply.  The term “consistently applied” shall, however, mean not only that the
accounting principles observed in the current period are comparable in all
material respects to those applied in the preceding period, but that, in the
case of financial statements furnished to Lender, the methods of calculation,
aggregation and presentation of the balance sheet, statements of income and
retained earnings and statements of cash flows shall be substantially the same
and as required by this Agreement.
 
“Good Faith” means honesty in fact in the conduct or transaction concerned. The
burden of establishing lack of Good Faith is on the party against whom the power
has been exercised.
 
5

 
 

--------------------------------------------------------------------------------

 


“Governmental Authority(ies)” shall mean all federal, state and local
governments, including the United States of America, and any subdivision of any
of the foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over the Collateral, or
over Borrower, or any of its respective businesses, operations, assets, or
properties.
 
“Governmental Requirements” means all laws, ordinances, rules and regulations of
any Governmental Authority applicable to Borrower, the Collateral or Lender,
including, without limitation, all applicable licenses, building codes,
restrictive covenants, zoning and subdivision ordinances, flood disaster and
environmental protection law, and the American Disabilities Act.
 
“Guarantor” shall mean, individually and collectively, jointly and severally,
Doug Reynolds and Marshall Reynolds, each of whom is an indirect beneficiary of
the Loan.
 
“Indebtedness or Debt” means all moneys now or hereafter owed or liabilities
incurred, outright or otherwise, which give rise to an obligation of any Person
to perform payment whether in the form of cash or otherwise.
 
“Ineligible Accounts Receivable" means the following Accounts of Borrower:
 
(a)           Aged Accounts.  Accounts aged more than ninety (90) days from the
original invoice due date;
(b)           Contra Accounts.  Accounts subject to set-off, defense, warranty
claim, credit, allowance or adjustment by the Account Debtor except any normal
discount allowed for prompt payment; PROVIDED THAT, if Accounts payable by
Borrower to an Account Debtor shall be netted against Accounts due from such
debtor and the difference (if positive) shall constitute Eligible Accounts from
such debtor for purposes of determining the Borrowing Base;
(c)           Cross Aging Rule.  Accounts due Borrower or Guarantor from an
Account Debtor which has twenty-five percent (25%) (upon notice, such other
percentage as Lender, in its discretion, shall determine), or more of its total
aggregate Accounts more than ninety (90) days past the original invoice
date.  None of the Account’s Debtor’s Accounts shall thereafter be Eligible
Accounts, until such time, if any, as the Lender may, in its sole discretion,
determine that the Account Debtor’s percentage of past due Accounts has been
satisfactorily reduced or eliminated.
(d)           Bonded Accounts.  Accounts which have been bonded or become
subject to a suretyship or similar arrangement;
(e)           Affiliated Accounts.  Accounts due Borrower or Guarantor from an
Affiliate;
(f)           Foreign Accounts.  Foreign Accounts, unless such account shall be
insured by Credit Insurance, or such account shall be supported by a letter of
credit for the benefit of, and acceptable to, Lender or such Account shall be
eligible pursuant to a duly executed Loan Authorization Agreement issued by the
Small Business Administration of the United States Government in favor of
Lender, or such Account is eligible pursuant to a duly executed Borrower
Agreement issued by the Export-Import Bank of the United States in favor of
Lender, or such Account is otherwise expressly approved by Lender in writing.  A
Foreign Account is any Account due from any Person located outside the fifty
states comprising the United States of America and the District of Columbia.
 
6

 
 

--------------------------------------------------------------------------------

 


(g)           Bill and Hold Accounts.  Accounts generated by the sale of goods
or performance of services for which an invoice has been issued to the Account
Debtor but the goods represented by the Account remain on the premises of
Borrower, or the performance of service has not been completed.
(h)           Government Accounts.  Accounts due from any branch or agency of
the Federal Government for which the proper Assignment of Claims form and Notice
of Assignment form have not been fully executed, and Accounts due from any
Governmental Agency which, by contract from the Agency, precludes and/or
prohibits the Assignment of the Accounts to a third party;
(i)           Doubtful Collection.  Accounts, which at the sole discretion of
Lender are deemed doubtful for collection for any reason to include, but not be
limited to, disputes, returns and legal proceedings, whether in process or
pending;
(j)           Concentrated Accounts.  Accounts due Borrower from an Account
Debtor and any Affiliates of the Account Debtor which comprise more than fifty
percent (50%) of Borrower’s total aggregate dollar amount of all outstanding
Accounts;
(k)           Insolvency of Account Debtor.  Accounts owed by an Account Debtor
as to which Borrower or Lender has received notice or has knowledge of the
Account Debtor’s bank­ruptcy, insolvency or other facts which make collection
doubt­ful;
(l)           Instruments/Chattel Paper.  Accounts evidenced by a promissory
note or other instrument;
(m)           Encumbered Accounts.  Accounts which are not subject to a
perfected first security interest in favor of Lender or are subject to any other
lien.
(n)           Other Accounts.  Accounts which are for (1) contractor progress
billings, (2) retainage; provided. however, Lender may permit in its sole
discretion up to fifty percent (50%) of any retainage to be included as an
Eligible Receivable for purposes of the Borrowing Base, (3) sales to employees,
(4) assignments or guaranteed sales, or (5) claim types (i.e., insurance
warranty claims or freight claim damage).
 
“Initial Financial Statements” means the Financial Statements delivered to
Lender pursuant to Section 4.01 of this Agreement.
 
“Interest Rate” shall mean the Interest Rate as calculated, determined and
defined in the Note.
 
“Late Payment Fee” means an amount equal to five percent (5%) of the overdue
payment for which such Late Payment Fee is charged.
 
“Lender” shall mean United Bank, Inc., a West Virginia banking corporation.
 
“Lien” means any lien, security interest, tax lien, pledge or encumbrance, or
conditional sale or title retention agreement, or any other interest in property
designed to secure the repayment of Indebtedness, whether arising by agreement
or under any statute or law, or otherwise.
 
7

 
 

--------------------------------------------------------------------------------

 


“Limited Liability Company Documents” means for any limited liability company,
the following:
 
(a)           a copy of the Articles of Organization of such limited liability
company, amendments thereto, and all other organizational documents of the
limited liability company, all filed with and certified by the Secretary of
State;
(b)           a copy of the operating agreement certified by a manager of the
limited liability company or its members as to its completeness and accuracy;
and
(c)           a declaration from the members authorizing the execution, delivery
and performance of the Loan Documents on or in a form provided by or acceptable
to Lender.
 
“Loan” or “Loans” shall mean the credit facility(ies) described in Article II of
this Loan Agreement.
 
“Loan Documents” shall mean this Agreement, the Note, Collateral Documents, any
Financing Statements covering the Collateral, and any and all other documents,
instruments, certificates and agreements executed and/or delivered by Borrower
in connection herewith, or any one or more or all of the foregoing, all as the
context shall require.
 
“Lock Box Agreement” means that certain Lock Box Agreement by and between
Borrower and Lender.
 
“Material Adverse Effect” or “Material Adverse Change” means any (a) material
adverse effect whatsoever upon the validity, performance or enforceability of
any Loan Documents, (b) material adverse effect upon the financial condition or
business operations of Borrower or any Guarantor, or (c) material adverse effect
or change upon the ability of Borrower to fulfill its obligations under the Loan
Documents, or which causes an Event of Default or any event which, with notice
or lapse of time or both, could become an Event of Default.
 
“Maturity” or “Maturity Date” shall mean May 25, 2015.
 
“Note” or “Revolving Credit Note” shall mean that certain note made by Borrower
to the order of Lender in the principal amount of Five Million Dollars
($5,000,000.00) and delivered by Borrower pursuant to paragraph 2.01.
 
“Obligations” means all present and future indebtedness, obligations, and
liabilities of Borrower to Lender, and all renewals and extensions thereof, or
any part thereof, arising (a) pursuant to this Loan Agreement or represented by
the Note, and all interest accruing thereon and fees and charges thereunder, and
attorneys’ fees incurred in the drafting, negotiation, enforcement or collection
thereof, regardless of whether such indebtedness, obligations, and liabilities
are direct, indirect, fixed, contingent, joint, several or joint and several;
together with all indebtedness, obligations and liabilities of Borrower
evidenced or arising pursuant to any of the other Loan Documents, and all
renewals, modifications, increases and extensions thereof, or any part thereof,
(b) pursuant to any other loan or advances which Lender may hereafter make to
Borrower in connection with this Loan Agreement or the Collateral, (c) pursuant
to any and all “Rate Management Obligations”, and (d) pursuant to all other and
additional debts, obligations and liabilities of every kind and character of
Borrower now or hereafter existing in favor of Lender in connection with the
Note or the Collateral, regardless of whether such debts, obligations and
liabilities be direct or indirect, primary or secondary, joint, several or joint
and several, fixed or contingent, and regardless of whether such present or
future debt, obligations and liabilities may, prior to their acquisition by
Lender, be or have been payable to or in favor of some other person or entity or
have been acquired by Lender in a transaction with one other than Borrower.
 
8

 
 

--------------------------------------------------------------------------------

 


“Organizational Documents” means, for any Person which is limited liability
company, copies of the Limited Liability Company Documents or for any person
which is a corporation, the Corporate Documents, as applicable.
 
“Permits” means all licenses, permits, approvals, authorizations, exemptions,
registrations, variances, rights-of-way, franchises, privileges, immunities,
grants, ordinances, classifications, certificates and registrations which are
necessary to conduct Borrower’s operations in the manner they have been and will
be conducted.
 
“Permitted Encumbrances” shall mean, without duplication, (a) liens for taxes
not yet due and payable, and (b) such other liens as are set forth in Schedule
1.01(a) attached hereto.
 
 “Person” shall mean, and include, any individual, corporation, partnership,
joint venture, association, joint stock company, trustee, an organization,
government or any agency or political subdivision thereof, or any other form of
entity.
 
“Potential Default” means any event which would, if uncured following the giving
of notice or passage of any applicable cure period, or both, constitute an Event
of Default.
 
“Revolving Credit Commitment” or “Revolving Credit Facility” means the revolving
credit facility of even date herewith extended by Lender in favor of Borrower in
the principal amount of Five Million Dollars ($5,000,000.00) pursuant to
paragraph 2.01.
 
“Signatory” means, with respect to any document or instrument, Borrower and each
Guarantor, and any Affiliate of any of the foregoing, to the extent that any
such Person is a party thereto.
 
“UCC” or “Code” means Uniform Commercial Code in effect from time to time in the
State of West Virginia, or such other state or states having jurisdiction with
respect to all or any part of the Collateral.
 
“Unaudited Financial Statements” means, for any Person, Financial Statements of
such Person in reasonable detail and certified by such person (if such Person is
an individual) or by a responsible and authorized officer or representative of
such Person.
 
1.02.          Rules of Construction.  The following rules of construction shall
apply:
 
(a) Use of Defined Terms. All terms defined in this Agreement and the Exhibits
shall have the same defined meanings when used in any other Loan Documents,
unless the context shall require otherwise.
 
9

 
 

--------------------------------------------------------------------------------

 


(b) Accounting Terms. All accounting terms not specifically defined herein shall
have the meanings generally attributed to such terms under generally accepted
accounting principles consistently applied.
 
(c) UCC Terms. The terms “Equipment”, “Fixtures”, “Accounts”, “Inventory”,
“Chattel Paper”, “Instruments”,  “General Intangibles”, “Proceeds”, “Products”,
and “Account Debtors” as and when used in the Loan Documents, shall have the
same meanings given to such terms under the UCC.
 
(d) Terminology.  All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural should include the singular.
Titles of Articles, Sections and paragraphs in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to Sections, paragraphs,
clauses, subclauses or Exhibits shall refer to the corresponding Section,
paragraph, clause, subclause of, or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions,
divisions of, or Exhibit to, another document or instrument.
 
(e) Exhibits. Any Exhibits/Schedules attached hereto are by reference made a
part hereof as fully as if the contents thereof were set forth expressly herein.
 
ARTICLE II
FINANCING/FEES
 
2.01. Revolving Line of Credit Facility.  Upon the execution of this Agreement
and compliance with its terms and conditions by Borrower and Guarantor, and so
long as there is not in existence any Potential Default or Event of Default,
Lender hereby estab­lishes a Revolv­ing Line Credit Facility in favor of the
Borrower as follows:
 
(a) Amount of Revolving Credit Facility.  The total amount of the Revolving
Credit Facility estab­lished in favor of Borrower is Five Million Dollars
($5,000,000.00).  The Revolving Credit Facility is evidenced by and shall be
payable and otherwise be made on the terms set forth in the Note.  Borrower may
obtain an Advance under the Revolving Line of Credit Facility in accordance with
the terms established in this Loan Agree­ment.
 
(b) Interest Rate; Default Rate.  The Revolving Credit Facility shall bear
interest from the date hereof until Maturity at the Interest Rate set forth in
the Note.  In an Event of Default the Note shall bear interest until paid at the
Default Rate.
 
(c) Late Payment Fee. In the event any payment of principal or interest on the
Note becomes overdue for a period in excess of ten (10) days, Borrower shall pay
to Lender a Late Payment Fee in connection with such overdue payment, which
amount as speci­fied by Lender is an estimate of the additional adminis­trative
costs and expenses Lender will incur in servicing such late payment.
 
10

 
 

--------------------------------------------------------------------------------

 


(d) Repayments.  Repayment of principal and interest on the Revolving Credit
Facility shall be due and payable as follows:
 
(1)           Accrued interest shall be paid monthly beginning July 1, 2014 and
continuing on the first day of each month thereafter until the Maturity Date.
 
(2)           If at any time the outstanding principal balance shall exceed the
Borrowing Base, Borrower shall make a principal payment equal to such excess.
 
(3)           All principal and interest shall be due and payable on the
Maturity Date.
 
Borrower shall cause all payments to be made to Lender at the address set forth
in the Note, or such other address as Lender may from time to time designate in
accordance with this Agreement.  After the Maturity of the Revolving Credit
Facility, no further Advances shall be made and the obligations of Borrower and
the rights and privileges of Lender under the Loan Documents shall continue in
full force and effect until the Revolving Credit Facility has been paid and
performed in full.
 
Lender may, at its option and in its sole discretion, elect to extend the
Maturity Date of the Revolving Credit Facility for an additional year.  Lender,
however, is under no obligation to extend the Maturity Date or refinance the
indebtedness evidenced by the Note.
 
(e) Manner and Application of Payments.  All payments of principal and interest
on the Note, and of all other amounts payable under this Loan Agreement or the
other Loan Documents by Borrower to or for the account of Lender, shall be made
by Borrower to Lender, before 2:00 p.m. (Eastern Standard time) in federal or
other immediately available funds, without setoff, counterclaim or deduction for
any reason.  Should any payment required hereby or under any other Loan Document
become due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day.  Funds received after
2:00 p.m. (Eastern Standard Time) shall be treated for all purposes as having
been received by Lender on the first Business Day next following receipt of such
funds.  All payments made on the Revolving Credit Facility, so long as no Event
of Default has occurred and is continuing, shall be applied first to any payment
on the Revolving Credit Facility (including princi­pal, interest, costs, fees
and expenses) then due and owing, second to any past-due payment on the
Revolving Credit Facility, and third, to any remaining Obligations in such order
and manner as Lender may determine, any instructions from Borrower or any other
Person to the contrary notwithstanding.  All payments made on the Note, so long
as an Event of Default has occurred and is continuing, shall be applied to the
Obligations in such order and manner as Lender may determine, any instructions
from Borrower or any other Person to the contrary notwithstanding.  Subject to
the foregoing limitations, Lender may, in its sole and absolute discretion,
apply payments first to satisfy the portion of the Obligations, if any, for
which Borrower or any other Person has no personal, partnership or corporate
liability, and then to the remaining Obligations.
 
11

 
 

--------------------------------------------------------------------------------

 


(f) Prepayment of Loan.  Subject to the terms of the Note, Borrower at any time
and from time to time may prepay the principal of the Revolving Credit Facility
then outstand­ing, in whole or in part, without premium or penalty.
 
(g) Proceeds.  Borrower covenants and agrees that the Advances made herein shall
be used by Borrower solely for the purpose of providing working capital.
 
(h) Draw Requests.  Lender shall grant Borrower such Advances on the Revolving
Credit Facility as the Borrower may from time to time request in accordance with
the provisions of this Loan Agreement; provided, however, that in no event shall
the amount outstanding under the Revolving Credit Facility exceed the lesser of,
(i) Five Million Dollars ($5,000,000.00), or (ii) the "Borrowing Base."  The
Eligible Accounts used in the Borrowing Base calculation shall be determined by
Lender in its sole discretion.  If Lender, at any time in its sole discretion,
determines that any such method of valuation overstates the actual fair market
value at the time, Lender may recalculate the values used for fair market
value.  Lender may from time to time adjust the preceding percentage or modify
or add categories of eligibility in order to reflect the composition of and
actual experience with the eligible collateral.  Only collateral for which
Borrower’s representations and warranties under this Loan Agreement and the
other Loan Documents are true and correct at the time of calculation shall be
included in the aggregate Borrowing Base.  Borrower acknowledges and understands
that characterization of any Account due from an Account Debtor as an Eligible
Account shall not be deemed a determination by Lender as to its actual value nor
in any way obligate Lender to accept any account subsequently arising from such
debtor to be, or to continue to deem such account to be, an Eligible Account; it
is Borrower's responsibility to determine the credit worthiness of Account
Debtors and all risks concerning the same and collection of Accounts are with
Borrower; and all Accounts, whether or not Eligible Accounts, constitute
Collateral.
 
(i) Procedures and Conditions for Advances.  The obtaining by Borrower of each
Advance pursuant hereto shall be subject to the following terms and conditions:
 
(A)           Whenever Borrower desires to obtain an Advance pursuant to this
Loan Agreement, the Borrower shall by writing, during the Lender's normal
business hours, request disbursement of an Advance, specifying the amount of the
Advance requested and the date on which Borrower wishes the funds to be made
available which date shall be no sooner than two (2) Business Days after receipt
by Lender of such request.  Borrower hereby agrees to deliver to Lender, prior
to each Advance, written confirmation of such request, in form and substance
acceptable to Lender specifying the amount of the Advance requested, the date on
which Borrower wishes the funds to be made available, and a current Borrowing
Base Report.  All advances made shall be deposited into Borrower's Account No.
06266-6383, established with Lender.
 
12

 
 

--------------------------------------------------------------------------------

 


(B)           Borrower shall not be entitled to obtain any Advance if any Event
of Default or Potential Default shall exist in this Agreement or any other Loan
Documents.
 
(C)           Each request by Borrower for an Advance shall, in and of itself,
constitute a continuing representation and warranty by Borrower to Lender:  (i)
that the Borrower then is, and at the time the Advance is actually made will be,
entitled under this Loan Agreement to obtain that Advance, and (ii) that all of
the covenants, agreements, representations and warranties made by the Borrower
herein, in any of the Loan Documents and in any writing delivered pursuant
hereto or thereto are true and correct, and have been fully complied with, as of
such date.
 
(j) Additional Limitations on Advances.  The Line of Credit must rest at zero
dollars for at least sixty (60) total days over the three hundred and sixty
(360) day term of the this Loan.
 
(k) Borrowing Base Report.  Borrower shall submit a current Borrowing Base
Report to Lender on a monthly basis within ten (10) days after the end of each
calendar month.
 
(l)  On Site Reviews.  Representatives of Lender=s Asset-Based Lending Services
department shall conduct periodic on site reviews of the Borrower=s financial
records, inventory and procedures at intervals deemed appropriate by the
Lender.  Borrower shall allow the Lender or its agent(s) access to the books and
records of the Borrower and shall allow Lender to make copies thereof.  Borrower
agrees to pay to Lender as reimbursement for expenses incurred in the proper
monitoring and management of the Accounts, including, but not limited to, travel
expenses, specialized equipment needed to count or value goods pledged as
Collateral to Lender, the use of outside firms to perform on-site Asset Based
Lending Collateral Reviews/Examinations as deemed necessary by Lender to
properly manage/monitor Collateral, with said reimbursements being represented
by receipts and/or listing of expenses submitted to Borrower by Lender, along
with Lender’s invoice for payment/reimbursement.
 
2.02.           Application Fee. On the date hereof, unless sooner paid, there
shall be due and owing to Lender from Borrower an initial and annual fee of
Fifty Thousand Dollars ($50,000.00) to compensate Lender for its expenses
incurred in underwrit­ing this transaction, separate and apart from any interest
charge.
 
2.03.           Professional Fees, Expenses.  On demand, Borrower shall pay to
Lender all reasonable payments made or costs (including legal fees and expenses)
by Lender in extending credit hereunder or in exercising any of its rights
herein.
 
13

 
 

--------------------------------------------------------------------------------

 


In the event Borrower fails to pay any fees set forth above or the expenses
described herein at the time of demand therefore or at the time due, Lender may,
at its option, advance said fee against the Revolving Credit Facility.  Any fees
not paid on demand or through an Advance under the Revolving Credit Facility
shall, without waiving any Potential Default or Event of Default resulting from
such nonpayment, bear interest from the date of demand at the same rate of
interest charged on the Revolving Credit Facility until paid.
 
2.04           Fees for Asset-Based Lending Services.  Borrower shall pay to
Lender such fees as have been agreed upon and set forth in the Lock Box
Agreement.  In addition, Borrower shall pay to Lender as reimbursement for
expense(s) incurred in the proper monitoring and management of the Accounts by
the Lender and any unusual expense(s) such as, but not limited to, travel
expense(s), specialized equipment needed to count and/or value goods pledged as
collateral to Lender, the use of outside firms to perform On-Site Asset-Based
Lending Collateral Reviews/Examinations as deemed necessary by Lender to
properly manage/monitor collateral, with said reimbursement being represented by
receipts and/or listing of expense(s) submitted to the Borrower by Lender along
with the Lender=s invoice for payment/reimbursement.
 
ARTICLE III
SECURITY INTEREST - COLLATERAL
 
3.01.           Security for the Obligations. Borrower shall provide the
following security for the Loan[s]:
 
(a)           Security Agreement.  Borrower shall execute and deliver a Security
Agreement and such other documents required by Lender whereby Borrower shall
grant a lien to Lender encumbering all business assets of Borrower, including,
but not limited to, all Accounts and other property of every kind or nature,
whether now or hereafter owned by Borrower.
 
(b)           Life Insurance Policy.  Doug Reynolds shall use his best efforts
to obtain a life insurance policy for One Million Dollars, which policy shall be
collaterally assigned to Lender.
 
3.02.           Guarantor.  The Loan[s] shall be guaranteed by the Guarantor in
accordance with the terms of the Guaranty Agreement.  The Guaranty Agreement
shall be (i) an absolute, irrevocable, and unconditional guarantee, joint and
several, and (ii) upon such other terms and provisions as are set forth in the
Guaranty Agreement.
 
3.03.           Lender Offset.  Borrower and Guarantor hereby grants to Lender a
right of offset, to secure repayment of the Obligations, upon any and all
monies, securities, or other property of Borrower and Guarantor, respectively,
and the proceeds therefrom, now or hereafter held or received by or in transit
to Lender,  from or for the amount of Borrower and Guarantor, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all  deposits (general or specified) and credits of Borrower or
Guarantor, and any and all claims of Borrower or Guarantor against Lender at any
time existing.  Lender is hereby authorized at any time and from time to time
during the occurrence of an Event of Default, without notice to Borrower or
Guarantor to offset, appropriate, apply, and enforce such right of offset
against any and all terms hereinabove referred to against the Obligations.  For
purposes of this Section 3.02, Borrower and Guarantor shall each be deemed
directly indebted to Lender in the full amount of the Obligations, and Lender
shall be entitled to exercise the rights of offset provided for above.
 


14

 
 

--------------------------------------------------------------------------------

 


3.04.           Further Assurances.  Borrower and Guarantor will make, execute
or  endorse, and acknowledge and deliver or file or cause the same to be done,
all such vouchers, invoices, notices, certifications, additional agreements,
undertakings, conveyances,  deeds of trust, mortgages, transfers, assignments,
financing statements or other assurances, and take all such other action, as
Lender may, from time to time, in Good Faith deem necessary or proper in
connection with  this Loan Agreement or any of the other loan documents, the
obligations of Borrower and Guarantor hereunder or thereunder, or for better
assuring and confirming unto Lender all or any part of the security for any of
the Obligations.
 
3.05.           Priority of Liens.  The liens on the Collateral in favor of
Lender given to secure the Term Note dated January 14, 2014 previously executed
by Borrower in favor of Lender and the liens on the collateral pledged to secure
the Revolving Line of Credit Note established by Lender herein in favor of
Borrower shall be cross-collateralized and shall both be co-first liens equal in
lien priority and dignity.  In the event of foreclosure upon the Collateral, the
foreclosure shall be on a pro rata basis as to the outstanding principal and
accrued interest due under each of the above notes.  Any Event of Default under
any security agreement given to secure the above indebtedness shall be an Event
of Default under all security agreements.
 
ARTICLE IV
CONDITIONS OF LENDING
 
The effectiveness of this Loan Agreement and the obligations of Lender to extend
the financing described herein are subject to the conditions precedent set forth
as follows:
 
4.01.           Documents to be Delivered Prior to Loan Closing.  The following
documents shall be delivered at least two (2) days prior to the Closing:
 
(a)           Company Formation.  Lender shall have received from Borrower a
copy of their formation and Organizational Documents and all amendments thereto
currently certified by an authorized officer or member, and a Certificate of
Existence and Authorization to do Business issued by the State of Delaware and
West Virginia and all other documents relating to the organization and operation
of Borrower.
 
(b)           Evidence of Authority.  Lender shall have received, (a) evidence
of Borrower’s actions taken and authority to enter into the Loan Documents and
carry out their terms, and (b) evidence of the authority of the representative
of Borrower who has executed, is executing, or will execute this Agreement and
the other Loan Documents to act on behalf of Borrower.
 
(c)           Financial Statements.  Borrower and Guarantor shall deliver to
Lender a copy of annual Financial Statements, such statements to include (i) the
balance sheet as of the end of each Fiscal Year requested by Lender and (ii) the
related income statement, statement of retained earnings and statement of
changes in the financial position for each Fiscal Year, prepared by such
certified public accountants as may be reasonably satisfactory to
Lender.  Borrower also agrees and to deliver to Lender, a copy of income tax
returns and also such other financial information with respect to Borrower, or
any Guarantor, as Lender may request.
 
15

 
 

--------------------------------------------------------------------------------

 


(d)           UCC Report/Lien Report.  Borrower shall provide to Lender a UCC
Report from the appropriate Governmental Authority[ies] which sets forth all
financing statements and liens filed of record with respect to Borrower or any
other entity providing Collateral to Lender.
 
4.02.           Conditions Precedent to be satisfied at Closing.
 
(a)           Loan Documents.  Borrower shall deliver fully executed and, where
appropriate, acknowledged counterparts of this Loan Agreement, the Note, the
Guaranty, the Security Agreement, and the other Loan Documents, all of which
shall be in form and substance reasonably satisfactory to Lender.
 
(b)           Recording of Financing Statements.  At the time of disbursements
of the proceeds of the Loan(s), all Financing Statements relating to the Liens
granted to Lender under any of the Loan Documents shall have been only recorded
and/or filed in such manner and in such places as is required by law to
establish, preserve, protect and perfect the interest and rights created by the
Loan Documents and all other taxes, fees and other charges in connection with
the execution, delivery or filing of the same shall have been duly paid by
Borrower.
 
(c)           Payment of Fees.   Borrower will pay the loan fees and all filing
fees for the filing of this instrument, of Financing Statements filed to perfect
the Liens provided in this Agreement in connection with this Agreement or under
any other Loan Documents.
 
(d)           Pre-Closing Documents.  Receipt of all matters described in
paragraph 4.01 and where appropriate duly executed and in full force in effect.
 
(e)           No Adverse Material Change.   On the Closing Date, Borrower and
Guarantor shall submit to Lender such evidence and information to enable Lender
to determine to Lender’s satisfaction (a) that there shall have been no material
deterioration in the financial condition of Borrower or Guarantor; (b) that
Borrower has the financial capacity and is otherwise able to repay all amounts
owing or to be owed hereunder in accordance with the terms hereof; and (c) that
all conditions precedent to the Loan has been fulfilled.
 
(f)           Correctness of Representations; Absence of Default.  At the time
of the making of the Loan, all representations and warranties by Borrower and
Guarantor shall be made on and as of the Closing Date, and Borrower and
Guarantor shall not be in default in the performance or observance of any
covenants and/or agreements contained in this Agreement or in any of the other
Loan Documents.
 
16

 
 

--------------------------------------------------------------------------------

 


(g)           Opinions of Counsel.  At closing Lender shall have received an
opinion letter or letters from counsel to Borrower and counsel to Guarantor,
acceptable to Lender (a) regarding the existence, standing, power and authority
of Borrower and Guarantor to execute and deliver the Loan Documents and to
perform thereunder, (b) that the Loan Documents are valid, binding, and
enforceable against all parties thereto (exclusive of Lender) in accordance with
their terms, (c) that neither the execution, delivery or performance of the Loan
Documents, nor the consummation of the transactions contemplated by Lender,
Borrower and Guarantor will violate any Laws to which Borrower or Guarantor are
subject to create a default under any Material Agreement to which Borrower or
Guarantor are a party, (d) that there is no litigation threatened or pending
affecting Borrower, Guarantor, or their respective assets that would adversely
affect the obligations of Borrower or Guarantor under the Loan Documents, (e)
the loan transactions entered into pursuant to this Agreement are not usurious,
(f) that, to the extent that Article 9 of the UCC is applicable, Lender shall
hold a valid, perfected and enforceable Lien on all Collateral, and (g) any such
other matters as Lender may reasonably require.
 
(h)           Additional Information, Documents.   Lender shall have received
from Borrower, Guarantor, and all other Persons such information and other
documents as may be reasonably requested by Lender to carry out the terms of
this Agreement and the other Loan Documents.
 
4.03.           Conditions Precedent to be satisfied prior to an Advance under
the Revolving Credit Facility
 
(a)           Compliance with the draw requirements under Paragraph 2.01.
 
(b)           The representations and warranties made by Borrower and Guarantor
in this Loan Agreement, including, but not limited to, these set forth in
Article V remain true, complete and correct in all material respects.
 
(c)           Borrower and Guarantor shall at all times maintain a Lock Box
Agreement for the Accounts.
 
4.04.           Additional General Conditions Precedent.
 
(a)           Adverse change in Borrower’s Condition.  No adverse change in the
condition or operations, financial or otherwise, of the Borrower has occurred
which would have a Material Adverse Effect.
 
(b)           No Misrepresentation.  No material misrepresentation or material
omission shall have been made by Borrower to Lender with respect to its business
operations, financial condition, or character, or to the credit facilities as
contemplated by the Agreement.  All representation and warranties in this
Agreement and all other Loan Documents are true and correct prior to and at the
time of any Advance in all material respects.
 
17

 
 

--------------------------------------------------------------------------------

 


(c)           Absence of Breach.  All of the respective representations and
warranties of Borrower or any Guarantor under this Agreement or the Loan
Documents shall be true and correct on and as of the date of the execution of
those documents or the date of any advances and/or extensions of the loan and/or
other financial accommodations described therein.
 
(d)           Absence of Events of Default.  No Event of Default or Potential
Default shall exist under this Agreement or the Loan Documents.
 
(e)           Additional Information.  Such other information and documents as
Lender and its counsel may in Good Faith require.
 
(f)           Cessation of Advances.  If Lender has made any commitment to make
any Advance to Borrower, whether under this Agreement or under any other
agreement, Lender shall have no obligations to advance or disburse Loan proceeds
if:
 
 
(1)
Borrower or Guarantor become insolvent, files a petition in bankruptcy similar
proceedings, or is adjudged a bankrupt and such petition or proceeding is not
dismissed within ninety (90) days after filing thereof;

 
 
(2)
there occurs an Adverse Material Change in Borrower’s financial condition or in
the value of the Collateral;

 
 
(3)
an Event of Default occurs or Potential Default exists, including, without
limitation, the unauthorized use of loan proceeds;

 
 
(4)
any Guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such Guarantor’s guarantee of the loan or any other loan with Lender;

 
 
(5)
Lender, for any reason and in the exercise of its sole discretion, deems itself
in Good Faith insecure even though no Event of Default shall have occurred;

 
 
(6)
any legal process is instituted to enforce any liens including but not limited
to levies, foreclosures, attachment, execution or distress and Borrower fails to
have such process discharge or bonded within a period of sixty (60) days from
any attachment or similar writ levied upon any property of Borrower.

 


18

 
 

--------------------------------------------------------------------------------

 


ARTICLE V
GENERAL REPRESENTATIONS AND WARRANTIES
 
Borrower and each Guarantor represent and warrant the following to Lender, and
such representations and warranties (i) are an inducement to Lender to enter
into this Agreement and the other Loan Documents and to disburse funds as
provided herein, (ii) shall be true, complete and correct as of the Closing
Date, and (iii) shall survive the closing of these Loans.
 
5.01.           Organization and Qualification of Borrower.  Borrowers are each
duly organized and validly existing, and in good standing under the laws of the
respective States of Delaware and West Virginia and have the power and authority
to carry on their businesses, to own their property, to transact the business in
which it is now engaged and proposes to be engaged, and is duly qualified to
conduct business as a foreign corporation under the laws of each other state in
which such qualifications is required, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse
Effect.  Borrower has all material licenses, permits, consents or approvals from
or by, and has made all filings with, each Governmental Authority having
jurisdiction over Borrower or Borrower’s business, to the extent required.  All
documents related to Borrower’s formation and operation (the “Organizational
Documents”) are in full force and effect and have not been amended or modified.
 
5.02.           Power and Authority.  Each Borrower is duly authorized to
execute, deliver and perform this Agreement and each of the other Loan Documents
to which each is a party, without obtaining the consent of any other Person
(other than consents to be obtained pursuant to Section 3.01 and consents which
have heretofore been obtained), and each Borrower is duly authorized to borrow
hereunder.  This Agreement and the other Loan Documents have been duly
authorized by all requisite action of Borrower.  Borrower has good, indefeasible
and marketable title to the Collateral and no Person other than Borrower has any
beneficial or equitable right, title or interest in or to the Collateral (other
than Permitted Encumbrances).  The execution, delivery and performance by
Borrower and Guarantor of the Loan Documents to which each is a party will not:
(a) require additional consent or approval of any Person; (b) violate Borrower’s
Organizational Documents or agreements pertaining to Borrower’s operations; (c)
violate any provision of any law presently in effect having applicability to
Borrower or Guarantor; (d) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other agreement, lease, or
instrument to which Borrower or Guarantor is a party or by which Borrower
properties may be bound or affected; (e) result in, or require, the creation or
imposition of any Lien upon or with respect to the Collateral now owned or
hereafter acquired by Borrower, except that of Lender; or (f) cause Borrower or
Guarantor to be in default or breach under any law or any indenture, agreement,
contract, lease or instrument to which Borrower or Guarantor, as applicable, is
a party or by which their property is bound.
 
19

 
 

--------------------------------------------------------------------------------

 


5.03.           Valid and Binding Obligations. All of the Loan Documents to
which Borrower and Guarantor is a party, upon execution and delivery by such
Person, will constitute valid and binding obligations of such Person,
enforceable in accordance with their terms, except as limited by Debtor Relief
Laws.  To Borrower's and Guarantor’s Actual Knowledge, all of the Loan Documents
to which any third party is a party, upon execution and delivery by such Person
will constitute valid and binding obligations of such Person, enforceable in
accordance with their terms, except as limited by Debtor Relief Laws.
 
5.04.           Conflicts. Neither the execution and delivery of this Loan
Agreement, the Note or the other Loan Documents to which Borrower or Guarantor
is a party, nor consummation of any of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or with the
terms and provisions thereof, will contravene any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, decree,
license, order or permit applicable to such Person, or will conflict or be
inconsistent with, or will result in any breach of any of the terms of the
covenants, conditions or provisions of, or constitute a delay under, or result
in the creation or imposition of a Lien (except Liens in favor of Lender) upon
any of the property or assets of such Person pursuant to the terms of any
indenture, mortgage, deed of trust, agreement or other instrument to which such
Person is a party or by which such Person may be bound, or to which such Person
may be subject, or violate any provision of the Organiza­tional Documents of
such Person.
 
5.05.           Consents, Etc. No consent, approval, authorization or order of
any court or Governmental Authority or any third party (other than those which
have been obtained prior to the date hereof and of which Borrower has notified
Lender in writing on the date hereof) is required in connection with the
execution and delivery by the Borrower or Guarantor of this Loan Agreement or
the other Loan Documents, or to consummate the transactions contemplated hereby
or thereby.
 
5.06.           Pending Litigation.  Except as set forth on Schedule 5.06, there
are no proceedings pending, or to Borrower's knowledge, threatened, against or
affecting Borrower, Guaran­tor or the Collateral in any court or before any
Governmental Authority or arbitration board or tribunal which involve the
possibility of materially and adversely affecting (a) the assets, business,
prospects, profits or condition (financial or otherwise) of such Person or the
ability of any such Person to perform its respective obligations under the Loan
Documents, or (b) the Collateral, which call into question the validity,
enforceability or performance of any of the Loan Documents.  Neither Borrower
nor Guarantor is in default with respect to any order of any Governmental
Authority or arbitration board or tribunal.
 
5.07.           Security Interest/Liens.  The Collateral Documents create a
valid, enforceable and perfected first shared priority lien on the Collateral
and are enforceable against all third parties in all jurisdictions securing the
payment of all Obligations purported to be secured thereby, and all action
required to perfect fully such Lien so constituted will have been taken and
completed prior to funding of the Loan.  There are no Liens on any of the
Collateral other than the Lien of Lender granted under the Loan Documents, or
the Permitted Encumbrances.  The Collateral is free from all delinquent charges,
rents, taxes and assessments and from any past due obligations for sales and
payroll taxes and wages.
 
20

 
 

--------------------------------------------------------------------------------

 
 
5.08.           No Other Names.  Neither Borrower nor Guarantor has used any
corporate, trade or fictitious name, other than the names set forth in Schedule
5.08, including with respect to any agreement under which a security interest or
Lien upon any of its or his assets was granted or existed within the last five
(5) years.  Until this Agreement is terminated, neither Borrower nor Guarantor
shall change their respective names from those set forth in Schedule 5.09
without giving at least thirty (30) days’ prior written notice of such change to
the Lender.
 
5.09.           Operation of Business.  As of the Closing Date, Borrower has
good and marketable title to the Collateral, free and clear of all Liens (other
than Permitted Encumbrances), and has the unconditional right and authority to
grant Lender a Lien on such Collateral, (c) is the sole and exclusive owner of
the Collateral and no other Person has nay or has asserted any right, title or
interest in or to any of the Collateral (other than Permitted Encumbrances), and
(d) has not received notice that any injunction has been obtained restraining,
delaying or prohibiting, or that there is any suit, action or other legal
proceeding is pending before any Governmental Authority seeking to restrain,
delay or prohibit any of the transactions contemplated by this Agreement.
 
5.10.           Financial Statements and Financial Condition.  The Initial
Financial Statements of Borrower and Guarantor were prepared in accordance with
Applicable Accounting Standards (but, in the case of Unaudited Financial
Statements, only to the extent Applicable Accounting Standards are applicable to
interim unaudited reports) consistently applied with that of the preceding
Fiscal Year of such Person (except as noted therein), and fairly present the
financial condition of such Person as at such date and the results of their
respective operations for the period then ended, subject in the case of the
Unaudited Financial Statements to changes resulting from audit and normal
year-end adjustments and to the absence of complete footnotes.  Since the date
of the Initial Financial Statements, no events have occurred which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect on the financial condition of Borrower or Guarantor as disclosed in the
Initial Financial Statement of such Person.  Each such Person has suffi­cient
capital to carry on its business and transactions as now conducted and as
planned to be conducted in the future.
 
5.11.           Restrictions.  Borrower is not a party to any contract or
agreement, or subject to any charter or other restriction, which materially and
adversely affects its business.  Borrower has not agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its assets, whether now owned or hereafter acquired, to be subject to any
Liens (other than the Permitted Encumbrances, with respect to the Collateral),
except as reflected in the Initial Financial Statements.
 
5.12.           No Default.  After giving effect to the Loan Documents, no Event
of Default or Potential Default has occurred and is continuing.
 
5.13.           ERISA.  Each Employee benefit plan, as defined by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) maintained by the
Borrower or by any subsidiary of the Borrower or Guarantor meets, as of the date
hereof, the minimum funding standards of Section 3.02 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.
 
5.14.           Indebtedness. Borrower has not incurred, created, contracted
for, assumed, guaranteed or is not otherwise liable in respect of any
Indebtedness other than disclosed on the Initial Financial Statement or trade
payable incurred in the ordinary course of business.
 
21
 
 

--------------------------------------------------------------------------------

 
 
5.15.           Guarantor.  Guarantor has not incurred Indebtedness other than
that disclosed on the Initial Financial Statement of such Person.  No default or
failure of performance has occurred and is continuing with respect to any such
Indebtedness.
 
5.16.           Taxes.  All tax returns required to be filed by Borrower or
Guarantor in any jurisdiction have been filed and all taxes, assessments, fees,
and other governmental charges upon Borrower or Guarantor or upon any of its
properties, income or franchises have been paid that are required to be paid
prior to the time that the non-payment of such taxes could give rise to a Lien
on any asset of such Person.  There is no proposed tax assessment against
Borrower or Guarantor or any basis for such assessment except ad valorem,
personal property and income taxes incurred in the ordinary course of business.
 
5.17.           Location of Borrower and Guarantor.   As of the date hereof, the
principal place of business of Borrower and each Guarantor and the address for
purposes of notice under this Agreement and the Loan Documents are identified on
Schedule 5.17.  Neither Borrower nor Guarantor shall change any such location or
address identified above without first providing Lender ten (10) days’ prior
written notice of any such change.
 
5.18.           Full Disclosure.  There is no fact that Borrower has not
disclosed to Lender which could have a Material Adverse Effect on Borrower.
 
5.19.           Ownership.  The officers and directors for each Borrower is set
forth on Schedule 5.19.
 
5.20.           Financing Statements.  Except as described on Schedule 5.20,
there are no financing statements or other documents creating or evidencing a
Lien now on file with any Governmental Authority covering any of the Collateral,
whether such Collateral shall be real or personal, tangible or intangible, or
whether Borrower and
 
22
 
 

--------------------------------------------------------------------------------

 


Guarantor are named or signed as "Debtor", and until the release and termination
of the Financing Statements, Borrower will not execute or allow to be on file
with any Governmental Authority any such financing statement or statements,
except as may have been or may hereafter be granted to Lender. Borrower hereby
authorizes Lender to file or place of record a Financing Statement reflecting
the security interest granted to Lender in the Collateral.
 
5.21.           Regulation U.  None of the proceeds of the Loan made pursuant to
this Agreement shall be used directly for the purpose of purchasing or carrying
any margin stock in violation of any of the provisions of Regulation U of the
Board of Governors of the Federal Reserve System.
 
5.22.           Not Usurious.  The indebtedness evidenced by the Loan,
including, without limitation, interest, fees and charges provided for herein,
is a business loan.  The Loan is an exempted transaction under the Truth in
Lending Act 15 USC §§ 1601, et seq.  The Loan does not and will not, when
disbursed, violate the provisions of any consumer credit laws or usury laws.
 
5.23.           Accuracy of Information.  All statements, certificates and
information delivered or to be delivered to Lender pursuant to or as required by
this Loan Agreement or any other Loan Document are, or shall be, when delivered,
true and correct in all material respects as of the date given and do not, and
shall not, when delivered, contain any untrue statement of a material fact or
omit to state any material fact necessary to keep the statements contained
therein from being materially misleading.
 
5.24.           Advances.  Each request for an Advance shall constitute, without
the neces­sity of specifically containing a written statement, a representation
and warranty by Borrower that no Event of Default or Potential Default exists
and that all representations and warranties contained in this Loan Agreement or
any other Loan Document are materially true and correct on and as of the date
the requested advance is made.
 
5.25.           Continuing Representation of Representations and Warranties.  If
any of the representations and warranties are not true and correct at the time
Borrower seeks an Advance, then Lender shall be relieved of its obligation to
make any Advance until such representa­tions and warranties are cured and
corrected.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
Until the performance and payment in full of the Obligations of all other
obligations under this Loan Agreement and the other Loan Documents, Borrower and
Guarantor, to the extent applicable, shall do, or cause to be done, the
following (unless Lender shall otherwise consent in writing):
 
23
 
 

--------------------------------------------------------------------------------

 


6.01.           Existence.  Each Borrower shall maintain their good standing in
the States of Delaware and State of  West Virginia as the case may be and their
registrations or qualifications to do business in all jurisdictions where the
conduct of their respective businesses or the ownership or leasing of their
respective properties requires such registration or qualification, and Borrower
shall obtain and maintain all licenses, permits, registrations, trademarks,
service marks, and qualifications necessary for the conduct of its business and
operations.  Borrower shall perform and observe all of the terms and provisions
of their Organizational Documents.
 
6.02.           Financial Statements, Reports and Documents of Borrower.
Borrower shall deliver to Lender each of the following:
 
(a)           Monthly Borrowing Base Report.  Within ten (10) days at the end of
each calendar month, submit to Lender for said calendar month a Borrowing Base
Report.
 
(b)           Monthly Financial Information.  As soon as practicable, and in any
event within ten (10) days after the end of each calendar month Borrower shall
deliver Unaudited Financial Statements of Borrower for such period certified by
a responsible and authorized officer of Borrower.
 
(c)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the close of each Fiscal Year
of Borrower, Borrower shall deliver annual Audited “Consolidating” Financial
Statements of Borrower, including an audit of the Accounts Receivable for such
Fiscal Year to be prepared by Approved Accountants.
 
(d)           Tax Returns.  As soon as practicable and in any event within one
hundred and twenty (120) days after the close of each Fiscal Year of Borrower,
Borrower shall deliver copies of all federal and state tax returns required to
be filed by Borrower together with evidence of payment of any and all taxes
shown to be due and owing thereunder.
 
(e)           Certification. All financial information shall be prepared in
accordance with Applicable Accounting Standards and must be certified as true
and correct by the Borrower.
 
6.03.           Financial Statements, Reports and Documents of Others.  As soon
as available, and in any event on or before one hundred twenty (120) days
following the end of each Fiscal Year of any Guarantor, Borrower shall deliver
or cause to be delivered to Lender, Federal Tax Returns for each Guarantor and
an Annual Financial Statement for each Guarantor.  In the event Guarantor files
for an extension with the Internal Revenue Service, Guarantor shall provide to
Lender, at such time as the request is filed, a copy of said extension agreement
together with an estimate of Guarantor=s income.
 
24

 
 

--------------------------------------------------------------------------------

 


6.04           Additional Information.  Within ten (10) days, upon request by
Lender, Borrower shall furnish such additional information, including, but not
limited to, lists of assets and liabilities, agings of receivables and payables,
work-in-progress report, backlog report by subsidiary, list of contracts being
bid on, annual CAPEX budget, budgets, forecasts, tax returns, and other reports
with respect to its financial condition and business operations as Lender may
request from time to time.
 
6.05.           Notice; Correction of Errors.  Borrower and each Guarantor shall
promptly notify Lender of (i) any inaccuracy or breach of any representation or
warranty made by either Borrower or Guarantor, (ii) if discovered, any material
factual errors or, (iii) if discovered, any material factual defects or
omissions in the contents of this Agreement or the other Loan Documents or in
the execution or acknowledgment thereof, and promptly and with all due diligence
take steps to, and in fact, correct and remedy same.
 
6.06.           Further Documentation.  Borrower and Guarantor shall promptly
execute, acknowledge, deliver and record or file such documents or instruments
(including further security agreements, financing statements, continuation
statements, assignments and notices) and take such actions and do such further
acts as may be in Lender’s reasonable discretion necessary to carry out the
purposes of this Agreement and the other Loan Documents and to subject to the
security interest and Lien hereof any property intended by the terms hereof to
be covered hereby, including any renewals, additions, proceeds, products,
substitutions, replacements or appurtenances to the Collateral.
 
6.07.           Material Adverse Changes, Litigation.  Borrower shall promptly
inform Lender in writing of (a) all Material Adverse Changes in Borrower's
financial condi­tion, and (b) all claims and all threatened litigation and
claims affecting Borrower which could materially affect Borrower's financial
condition.
 
6.08.           Other Agreements.  Borrower shall comply with all terms and
conditions of all Loan Documents, whether now or hereafter existing, between the
parties hereto, and Borrower shall notify Lender immediately in writing of any
Event of Default or Potential Default in connection with any other Loan
Documents.
 
6.09           Loan Proceeds.  Borrower shall use all loan proceeds solely for
the purposes stated herein, unless specifically consented to the contrary by
Lender in writing.
 
25
 
 

--------------------------------------------------------------------------------

 


6.10           Taxes, Charges and Liens.  Borrower shall pay and discharge when
due all of its indebtedness and obligations, including, without limitation, all
assessments, taxes, governmental charges, levies and liens of every kind and
nature, imposed upon its properties, income, or profits, prior to the date on
which penalties would attach, and all lawful claims that, if unpaid, might
become a lien or charge upon any of its properties, income or profits; provided,
however, it will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (a) the legality of the same shall be
contested in good faith by appropriate proceedings, and (b) it shall have
established on its books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with generally
accepted accounting practices.  Upon demand of Lender, it will furnish to Lender
evidence of payment of the assessments, taxes, charges, levies, liens and claims
and will authorize the appropriate governmental official to deliver to Lender at
any time a written statement of any assessments, taxes, charges, levies, liens
and claims against its properties, income or profits.
 
6.11.           Operations.  Borrower shall conduct its business affairs in a
reasonable and prudent manner and in substantial compliance with all applicable
federal, state and municipal laws, ordinances, rules and regulations respecting
its properties, charters, businesses and operations, including compliance with
all minimum funding standards and other requirements of ERISA and other laws
applicable to its employee benefit plans.
 
6.12.           Inspection.  Borrower shall permit employees or agents of Lender
at any reasonable time (scheduled or unscheduled) to inspect any and all of its
properties and to examine or audit its books, accounts, and records and to make
copies and memoranda of its books, accounts, and records.  If it now or at any
time hereafter main­tains any records (including, without limitation, computer
generated records and computer programs for the generation of such records) in
the possession of a third party, it, upon request of Lender, shall notify such
party to permit Lender free access to such records at all reasonable times and
to provide Lender with copies of any records it may request, all at Borrower's
expense.
 
6.13.           Legal Name, Place of Business.  Borrower shall notify Lender at
least thirty (30) days prior to such event of any change in its exact legal name
or of any change in its business location or registered office.
 
6.14.           Conduct of Business.  Borrower and Guarantor shall preserve and
maintain their existence and all of the rights, privileges and franchises
necessary or desirable in the normal conduct of their businesses and conduct of
their businesses in an orderly and efficient manner consistent with good
business practices and in accordance with all valid regulations and orders of
any Governmental Authority.
 
26

 
 

--------------------------------------------------------------------------------

 


6.15.           Maintenance of Liens.  Borrower and Guarantor shall, at all
times, defend any claim by a third party relating to the possession of or any
interest in the Collateral or any other material assets of Borrower or
Guarantor.  Borrower shall promptly, upon the request of Lender and at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document, statements, certificate or
instrument supplemental to or confirmatory of the Loan Documents or otherwise
reasonably necessary or desirable for the creation, preservation and/or
perfection of the Liens created by the Loan Documents and to consummate fully
the transactions contemplated by the Loan Documents.
 
6.16.           Subordination.  Borrower and Guarantor agree that any rights
each has with respect to the Collateral shall be subordinate to any Lien or
security interest in favor of Lender, whether such rights arise by statute, or
otherwise.  Borrower and Guarantor hereby subordinate any Lien, whether
statutory or otherwise, which Borrower or Guarantor may have against the
Collateral to the Lien granted to Lender in the Collateral.
 
6.17.           Distributions to Affiliates.  In the event that an Event of
Default set forth herein shall have occurred and be continuing or the Note
matures, as a result of acceleration or otherwise, of all amounts due under the
Loan Documents, then no payment shall be made by Guarantor to Borrower or from
Borrower to Guarantor or by Borrower or Guarantor to an Affiliate on account of
any outstanding loans or accounts, unless and until all Obligations hereunder
shall have been indefeasibly paid in full or until such declaration shall have
been rescinded by Lender in writing.
 
6.20.           Operating Accounts.  Borrower and Guarantor shall maintain their
main operating accounts with Lender as an inducement to the Lender in extending
this credit; provided, however, the main operating account of S T Pipeline,
Inc., shall be maintained at Summit Community Bank, Inc.
 
6.21.           Payment of Fees.  Borrower shall pay to or for the account of
Lender from time to time upon demand, (i) all of the reasonable out-of-pocket
costs, fees and expenses suffered or incurred by Lender in connection with or
relating to the Loan(s), or any portion thereof, and the administration and
enforcement thereof, including, without limitation, all appraisals, surveys,
inspections and such other information reasonably requested by Lender associated
with the Collateral, and (ii) if an Event of Default under this Agreement or any
of the other Loan Documents occurs, all out-of-pocket costs, fees and expenses
suffered or incurred by Lender, including without limitation, the fees, expenses
and disbursements of any attorneys, in connection with such Event of Default,
and any related collection, bankruptcy, insolvency and other enforcement or
creditors' rights proceedings.
 
27

 
 

--------------------------------------------------------------------------------

 


6.22.           Compliance Certificate. Borrower, upon request in writing by
Lender, shall provide Lender, at least annually and at the time of each Advance
with a certificate executed by its chief financial officer, or other officer or
person acceptable to Lender, certifying that the representations and warranties
set forth in this Agreement are true and correct in all material respects as of
the date of the certificate and further certifying that, as of the date of the
certificate, no Potential Default or Event of Default exists under this
Agreement.
 
With the submission of each annual report or financial statements, the Approved
Accountants shall certify to Lender that they are not aware of any Event of
Default or Potential Default that has occurred and is continuing or that they
are aware of such event, describing it and the steps, if any, taken to cure it.
 
ARTICLE VII
FINANCIAL COVENANTS
 
Until payment in full of the Note and the performance of all other Obligations
under the Loan Agreement and the other Loan Documents, Borrower and Guarantor
shall maintain in the aggregate the following financial covenants and ratios all
in accordance with Applicable Accounting Standards unless otherwise specified:
 
7.01.           Debt Service Coverage.  Borrower shall maintain a minimum Debt
Service Coverage Ratio of no less than 1.50 to 1.0 tested quarterly, as of the
end of each fiscal quarter, based upon the preceding four quarters.  Debt
service coverage shall be defined as the ratio of (i) earnings before interest,
tax, depreciation and amortization less cash taxes, less un-financed capital
expenditures, less distributions or dividends, less non-cash gains, plus
non-cash losses, plus or minus changes in amounts due from or due to
stockholders (Members, Partners) all divided by (ii) cash interest expense plus
the greater of actual or scheduled principal payments on term debt and
capitalized leases for the corresponding period.  Notwithstanding the foregoing,
the denominator set forth in (ii) shall not include voluntary unscheduled
principal payments made to Lender.  Borrower’s failure to maintain its Debt
Service Coverage Ratio at or above the required minimum as of each testing date
shall constitute an Event of Default that is not curable.
 
7.02.           Minimum Tangible Net Worth.  Borrower shall maintain a minimum
Tangible Net Worth of $10,000,000.00 tested quarterly as of the end of each
fiscal quarter.  “Tangible Net Worth” shall mean the shareholders’ equity of the
Borrower less the aggregate amount of all intangible assets of
Borrower.  Intangible assets shall include, but are not limited to, amounts due
from stockholders (Members, Partners), goodwill, customer lists, intellectual
property, know-how and noncompetition agreements.  Borrower’s failure to
maintain its Tangible Net Worth at or above the required minimum as of each
testing date shall constitute an Event of Default that is not curable.
 
28

 
 

--------------------------------------------------------------------------------

 


7.03.           Debt to Tangible Net Worth.  Borrower shall maintain a Debt to
Tangible Net Worth not to exceed (amounts listed in chart) to 1.0 tested
quarterly as of the end of each fiscal quarter.  “Debt” shall mean total
liabilities that in accordance with GAAP should be classified upon the balance
sheet of Borrower as a liability, or to which reference should be made by
footnotes thereto.  “Tangible Net Worth” shall mean the shareholders’ equity of
the Borrower less the aggregate amount of all intangible assets of
Borrower.  Intangible assets shall include, but are not limited to, amounts due
from stockholders (Members, Partners), goodwill, customer lists, intellectual
property, know-how and noncompetition agreements.  Borrower’s failure to
maintain its Debt to Tangible Net Worth ratio below the required maximum ratio
as of each testing date shall constitute an Event of Default that is not
curable.
 
Date
Debt to TNW
6/30/2014
2.5x
12/31/2014
2.25x
6/30/2015
2x
12/31/2015
1.75x
6/30/2016
1.5x
Thereafter
1.5x



7.04.           Current Ratio.  Borrower shall maintain a minimum current ratio
of not less than 1.30 to 1.0 tested quarterly as of the end of each fiscal
quarter.  Current Ratio is defined as Borrower’s Total Current Assets divided by
Borrower’s Total Current Liabilities.  Borrower’s failure to maintain its
current ratio at or above the minimum requirement as of each testing date shall
constitute an Event of Default that is not curable.
 
7.05.           Determination Date.  Each ratio described in paragraphs § 7.01,
7.02, 7.03 and  shall be measured and determined as of each calendar quarter
beginning June 30, 2014.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
Until payment in full of the Note and the performance of all other obligations
under the Loan Agreement and the other Loan Documents, Borrower agrees that
(unless Lender shall otherwise consent in writing, which consent may be withheld
in Lender’s sole unfettered discretion.):
 
8.01.           Continuity of Operations.  Borrower shall not engage in any
business activities substantially different from those in which they are
presently engaged or cease to carry on actively any substantial part of its
current business.
 
29

 
 

--------------------------------------------------------------------------------

 


8.02.           Consolidation, Merger, Conveyance, Transfer or Lease.  Borrower
will not change its capital structure, including, but not limited to, the
issuance of preferred stock.  Borrower will not consolidate with or merge into
any other Person.  Borrower will not change its state of organization.  Borrower
will not sell, assign, lease, or otherwise dispose of all or substantially all
of its assets (other than in the ordinary course of business) to any Person, or
acquire substantially all of the assets or the business of any
Person.  Specifically, Lender must approve any potential acquisition or Borrower
will pay off and terminate the Revolving Line of Credit before the acquisition
is closed. Borrower shall not allow any subsidiary of Borrower to be created nor
sell, transfer, or otherwise dispose of any interest in any subsidiary.
 
8.03           Change in Management.  There shall not be any change in the
current management of Borrower.
 
8.04           Dividends.  Borrower shall not make or allow to be made any
Dividends at any time there is an Event of Default or Potential Default.  In
addition the Borrower shall not make or allow any Dividends except for Dividends
for which the Borrower is currently contractually obligated to make to the
Preferred Shareholders unless previously approved in writing by Lender at its
sole discretion.
 
8.05           Name, Fiscal Year and Accounting Method.  Borrower shall not
change its Fiscal Year or method of account­ing, or its name, except as approved
by Lender.
 
8.06           Salaries.  [Omitted]
 
8.07.           Loans.  Borrower shall make no loans, except between each other.
 
8.08.           Additional Indebtedness.  Borrower shall not assume, guaranty,
endorse or otherwise become directly or contingently liable in respect of
(including, without limitation, by way of agreement, contingent or otherwise, to
purchase, provide funds to or otherwise invest in a debtor or otherwise to
assure a creditor against loss) any Debt, including capital lease obligations
except:
 
(a)           debt to Lender;
(b)           debt presently outstanding and shown on the most recent financial
statements submitted to Lender;
(c)           accounts payable to trade creditors incurred in the ordinary
course of business;
(d)           debt secured by purchase money liens as set forth herein;
(e)           additional debt not to exceed $250,000, in the aggregate at any
time.
 
8.09           Liens.  Borrower shall not create, permit to be created or suffer
to exist any lien upon any of the Collateral or any of their other property, now
owned or hereafter acquired, except:
 
30

 
 

--------------------------------------------------------------------------------

 


(a)           landlords’, mechanics’ and other similar liens arising by
operation of law in the ordinary course of its business, and for which
appropriate reserves are maintained;
 
(b)           purchase money liens arising in the ordinary course of business
(so long as the indebtedness secured thereby does not exceed the lesser of the
cost or fair market value of the property subject thereto, and such lien extends
to no other property);
 
(c)           Permitted Encumbrances;
 
(d)           Liens for taxes not yet due and payable or otherwise being
contested in good faith and for which appropriate reserves are maintained; or
 
(e)           liens in favor of Lender.
 
8.10.           Capital Expenditures. [Omitted].
 
8.11.           Disposition of Collateral.  Borrower and Guarantor shall not
sell, assign, exchange or otherwise dispose of any of the Collateral or any
interest therein to any other Person if such disposition would materially affect
its operations.
 
8.12.           Alteration of Material Agreements.  Borrower and Guarantor shall
not consent to or permit any alteration, amendment, modification, release,
waiver or termination of any material agreement to which it is a party.
 
ARTICLE IX
EVENTS OF DEFAULT
 
An “Event of Default” (herein so called) shall exist if any one or more of the
following events shall occur and continue:
 
9.01.           Default on Indebtedness.  The failure to pay any payment when
due pursuant to the terms of the Note or the terms of any other Obligations or
any part thereof or in accordance with the terms of this Loan Agreement or any
other Loan Document and such nonpayment remains uncured for a period of ten (10)
days thereafter or when accelerated pursuant to any power to accelerate
contained in this Loan Agreement, the Note or any of the other Loan Documents;
or
 
9.02.           Other Defaults.  The failure of any Person other than Lender to
punctually and properly perform any covenant, agreement, obligation, or
condition contained herein or in any other Loan Document (except the performance
of any part of the Obligations specifically addressed by any other subsection of
this Article IX, for which such other subsection shall control) and the
continuance of such failure for a period of fifteen (15) days following
Borrower’s  Actual Knowledge thereof or written notice thereof from Lender, or
if such failure is not reasonably susceptible of cure within said fifteen (15)
day period and thereafter Borrower diligently pursues same, provided,  however,
that Borrower shall have no more than thirty (30) additional days to remedy the
default; or
 
31

 
 

--------------------------------------------------------------------------------

 


9.03.           False Statements.  Any statement, representation, or warranty in
this Loan Agreement or any other Loan Document or any document or information
delivered pursuant hereto or thereto is incomplete, false,  misleading, or
erroneous in any material respect; or
 
9.04.           Cross Default.  The occurrence and continuance of any Event of
Default under any other loans or related documents by and between Lender and
Borrower or Guarantor; or
 
9.05.           Rate Management Agreement/Obligations. [Omitted]
 
9.06.           Failure to Provide Financial Information.  Any failure to submit
to Lender current financial information required by this Loan Agreement or any
Loan Document or upon request by Lender and such failure containing ten days
following such due date or such request by Lender.
 
9.07.           Creditor or Forfeiture Proceedings.  Borrower shall (a) execute
a general assign­ment for the benefit of its creditors, or (b) become the
subject, voluntarily, of any bankruptcy, insolvency or reorganization
proceeding, or (c) become the subject, involuntarily, of any bankruptcy,
insolvency or reorganization proceeding, and such proceeding is not dismissed
within ninety (90) days following the date such proceeding was commenced; or (d)
admit in writing that it is unable to pay its debts generally as they become
due, or (e) apply for or consent to the appointment of a custodian, receiver,
trustee, or liquidator for itself or of all or a substantial part of its assets,
or an order, judgment, or decree shall be entered by any court of competent
jurisdiction appointing a custodian, receiver, trustee, or liquidator of
Borrower, or (f) file a voluntary petition seeking protection under any Debtor
Relief Laws, or other insol­vency law, now or hereafter existing, or (g) file an
answer admitting the material allegations of, or consenting to, or default in
filing an answer to, a petition filed against it in any bankruptcy,
reorganization, or other insolvency proceedings, or (h) institute or voluntarily
be or become a party to any other judicial proceedings intended to effect a
discharge of the debts of Borrower, in whole or in part, or a postponement of
the maturity or the collection thereof, or a suspension of any of the rights or
powers of Lender granted in this Loan Agreement or the other Loan Documents; or
 
9.08.           Default in Favor of Third Parties.  Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay the
Note or perform Borrower’s Obligations under this Agreement or any related
document; or
 
9.09.           Judgment, Attachment of Assets.  The failure of Borrower to pay
any money judgment against it, in excess of Five Thousand Dollars ($5,000.00),
at least ten (10) Business Days prior to the date on which the assets of
Borrower may be sold to satisfy such judgment; or the failure to have discharged
or properly bonded within a period of thirty (30) Business Days after the
commencement thereof any attachment, sequestration, or similar proceedings
against any assets of Borrower; or
 
32

 
 

--------------------------------------------------------------------------------

 


9.10.           Dissolution of Borrower.  The liquidation or dissolution of
Borrower.
 
9.11.           Death of Principal.  [Omitted]
 
9.12.           Adverse Change.  The occurrence of any Material Adverse Change
in the assets, business, prospects, profits, or condition (financial or
otherwise) of (a) Borrower which threaten Borrower’s ability to repay the Note
or the failure by the Borrower to maintain a financial condition acceptable to
Lender in its sole discretion, or the occurrence of any event which, in Lender's
sole discretion, would have a Material Adverse Effect on the operation of the
Borrower so as to impair the repayment of the Note, or impair the ability of the
Borrower or any grantor to pledge the Collateral to secure repayment of the
Note; or
 
9.13.           Validity of Loan Documents.  Any of the Loan Documents shall for
any reason cease to be in full force and effect, or be declared null and void or
unenforceable in whole or in part; or the validity or enforceability of any Loan
Document shall be challenged or denied by any signatory thereto; or
 
9.14.           Condemnation.  Condemnation of all or any part of the Collateral
which, in Lender's good faith judgment, (i) results or will result in the
Collateral failing to comply with any Governmental Requirement or restriction
affecting the Collateral, or (ii) will adversely affect the operation or use of
the Collateral including, without limitation, access or parking; or
 
9.15.           Disposition of Assets. Except as otherwise provided herein,
without the prior written consent of Lender, which consent may be withheld in
Lender's sole and absolute discretion, and whether voluntary or involuntary,
Borrower may not transfer, sell, lease, trade, convey, exchange, mortgage,
encumber, pledge, assign or otherwise materially dispose of the Collateral, any
portion of any interest in, or any profits or proceeds from, any of the
Collateral; or.
 
9.16.           Liens in Favor of Lender.  The liens, created (or purported to
be created) by the Collateral Documents or by the other Loan Documents should
become unenforceable, or cease to be first priority Liens in favor of Lender
(except for the Permitted Encumbrances); or
 
9.17.            Events Affecting Guarantor.  Any of the preceding events occurs
with respect to any Guarantor of any of the Obligations or any Guarantor dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Obligations.  The failure to have discharged or properly
bonded within a period of thirty (30) Business Days after the commencement
thereof of any attachment, sequestration, or similar proceedings against any
assets of Borrower or any Guarantor.
 
33

 
 

--------------------------------------------------------------------------------

 


ARTICLE X
REMEDIES
 
10.01.           Acceleration.  At any time upon the occurrence and during the
continuation of any Event of Default, Lender may, at its option, declare the
indebtedness evidenced by the Note and all or any other portion of the remaining
Obligations to be immediately due and payable without presentment, demand,
protest, notice of protest and non-payment, or other notice of default, notice
of acceleration and intention to accelerate or other notice of any kind, all of
which are expressly waived by Borrower.
 
10.02.           Funds of Lender.  Any funds of Lender used for any purpose
referred to in this Article X shall constitute a portion of the Obligations,
shall bear interest from the date advanced at the Default Rate, shall be secured
by all Collateral as security for the Loan and shall be due and payable
immediately upon demand.
 
10.03.           Failure to Provide Financial Statements.  Upon the failure of
the Borrower or Guarantor to provide any Financial Statements or information
required to be provided to Lender pursuant to this Loan Agreement or any other
Loan Documents, Lender, in addition to the remedies described herein, may, at
its option and without notice, accrue interest on the outstanding principal
balance at the Default Rate from the time the Financial Statements and
information was due to such time as such financial information, in a form
satisfactory to Lender, is provided to Lender.
 
10.04.           Other Rights and Remedies.  Unless any Loan
Document,  expressly prohibits Lender from acting prior to the occurrence of an
Event of Default, and with or without accelerating the Maturity of the Loan,
Lender may proceed to take and enforce any of its rights, interests, benefits or
privileges under the Loan Documents or which may be otherwise available to
Lender at law or in equity.
 
10.05.           No Waiver or Exhaustion.  No waiver by Lender of any of its
rights or remedies hereunder, in the other Loan Documents, or otherwise, shall
be considered a waiver of any other or subsequent right or remedy of Lender. No
delay or omission in the exercise or enforcement by Lender of any rights or
remedies shall ever be construed as a waiver of any right or remedy of Lender
and no exercise or enforcement of any such rights or remedies shall ever be held
to exhaust any right or remedy of Lender.
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
The parties agree to the following miscellaneous provisions:
 
11.01.           Commercial Purpose.  This Agreement and the Loan Documents and
the obligations described herein and therein are executed and/or incurred for
commercial and not consumer purposes and all proceeds of Lender's advances,
loans and/or other financial accommodations to Borrower shall be used
exclusively in the Borrower's business and for no other purpose.
 
11.02.           Borrower's Relationship with Lender.  Borrower and each
Guarantor acknowledges as follows:
 
34

 
 

--------------------------------------------------------------------------------

 


(a)           Lender has not participated and shall not participate in any type
of joint venture or partnership with Borrower or any Guarantor, and the
execution and consummation of this Agreement and the Loan Documents and the
transactions contemplated therein do not and shall not constitute or amount to a
joint venture or partnership.
 
(b)           Except as expressly set forth in this Agreement or the Loan
Documents, Lender has not acted and shall not act in any respect as the agent of
Borrower or any Guarantor for any purpose, and no agency relationship has been
or shall be created by the execution of this Agreement and the Loan Documents or
the consummation of the transactions contemplated thereby.
 
(c)           Lender does not have and shall not have any fiduciary or similar
duty to Borrower or any Guarantor.
 
(d)           Borrower and Guarantor acknowledges and agrees that Lender has not
exercised or attempted to exercise, directly or indirectly, any degree of
control or influence of any kind whatsoever over the internal business
operations or financial affairs of Borrower. Borrower shall immediately notify
and cause Guarantor to immediately notify Lender in writing of any actions that
it considers to constitute an exercise or attempt to exercise such control or
influence in the future.  Borrower and Guarantor acknowledge and agree that
Lender has not acted as a business, investment or financial consultant or
advisor to Borrower or Guarantor.  Borrower shall notify and cause such
Guarantor to notify Lender in writing of any attempt by Lender to act as a
consultant or advisor to those entities in the future.
 
11.03.           Costs and Expenses.  Borrower agrees to pay upon demand all of
Lender's out-of-pocket expenses, including attorneys' fees, incurred in
connection with this Agree­ment.  Lender may pay someone else to help collect
the Loan and to enforce this Agreement and Borrower will pay that amount.  This
includes Lender's attorneys' fees and legal expenses, whether or not there is a
lawsuit, including attorneys' fees for bankruptcy proceedings (including efforts
to modify or vacate any auto­matic stay or injunction), appeals, and any
anticipated post-judgment collection services.  Borrower also will pay any court
costs in addition to all other sums provided by law.  In the event Lender
voluntarily or otherwise should become a party to any suit or legal proceeding
(including a proceeding conducted under the Bankruptcy Code) Borrower and
Guarantor agree to pay the reasonable attorney’s fees of the Lender and all
related costs of collection or enforcement that may be incurred by
Lender.  Borrower and Guarantor shall be liable for such attorney’s fees and
costs whether or not any suit or proceeding commences.
 
In the event Borrower shall fail to maintain insurance, pay taxes or
assessments, costs and expenses which Borrower is, under any of the terms hereof
or of any Loan Documents, required to pay, or fail to keep any of the properties
and assets constituting Collateral free from new security interests, liens, or
encumbrances, except as permitted herein, Lender may at its election make
expenditures for any or all such purposes and the amounts expended together with
interest thereon at the Default Rate, shall become immediately due and payable
to Lender, and shall have benefit of and be secured by the Collateral.  Lender
shall be under no duty or obligation whatever with respect to any of the
foregoing expenditures.
 
35

 
 

--------------------------------------------------------------------------------

 


11.04.           Notices.  Any notice, demand, request, consent, approval or
other communication, which any party hereto may be required or may desire to
give hereunder, shall be in writing (except where telephonic instructions or
notices are expressly authorized herein to be given) and shall be deemed to be
effective (a) if by hand delivery, telex, telecopy or other facsimile
transmission, on the day and at the time on which delivered to such party at the
address, telex or telecopier numbers specified in Schedule 5.17; (b) if by mail,
on the day three (3) Business Days after the date upon which it is deposited,
postage prepaid, in the United States, registered or certified mail, return
receipt requested, addressed to such party at the address specified in Schedule
5.17; or (c) if by Federal Express or other reputable express mail service, on
the next Business Day following the delivery to such express mail service,
addressed to such party at the address set forth in Schedule 5.17:
 
Failure to deliver copies of notices to parties other than Borrower and Lender
shall not affect the effectiveness or validity of notices otherwise properly
given.  Any party may change its address for purposes of this Loan Agreement by
giving ten (10) days written notice of such change to the other parties pursuant
to this Section.
 
Notwithstanding any provision contained herein or in any of the Loan Documents
to the contrary, in the event that Lender shall fail to give any notice to any
Person required hereunder or under any other Loan Document or applicable law,
the sole and exclusive remedy for such failure shall be to seek appropriate
equitable relief to enforce this Loan Agreement and the other Loan Documents to
give such notice and to have any action of such Person postponed or revoked and
any proceedings in connection therewith delayed or terminated pending the giving
of such notice by Lender, and no Person shall have any right to damages (whether
actual or consequential) or any other type of relief not herein specifically set
out against Lender, all of which damages or other relief are expressly waived by
Borrower and Guarantor.  The foregoing is not intended and shall not be deemed
under any circumstances to require Lender to give notice of any type or nature
to any person except as expressly required by the Loan Documents.
 
In addition, notice shall be deemed sufficiently given if the notice is served
in a manner prescribed by the laws of the State of West Virginia for the service
of a summons in a civil action.
 
11.05.           Severability.  If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.  If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.
 
36

 
 

--------------------------------------------------------------------------------

 


11.06.           Survival.  All warranties, representations covenants and
indemnities made by Borrower or Guarantor in this Agreement or in any
certificate or other instrument delivered by Borrower or Guarantor to Lender
under this Agreement shall be considered to have been relied upon by Lender and
will survive the making of the loan and delivery to the Lender of the related
documents, regardless of any investi­gation made by Lender or on Lender's
behalf.  The warranties, covenants and indemnity set forth in this Agreement may
be assigned or otherwise transferred by Lender to its successors and assigns and
to any subsequent purchasers of all or any portion of any Collateral by, through
or under Lender, without notice to Borrower and Guarantor and with­out any
further consent of any other person.
 
11.07.           Time Is of the Essence.  Time is of the essence in the
performance of this Agreement.
 
11.08.   General Waiver.  Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of any such right or any other right.  A waiver by
Lender of a provision of this Agreement shall not prejudice or constitute a
waiver of Lender's right otherwise to demand strict compliance with that
provision or any other provision of this Agreement.  No prior waiver by Lender,
nor any course of dealing between Lender and Borrower, or between Lender and any
Guarantor shall constitute a waiver of any of Lender's rights or of any
obligations of Borrower or of any Guarantor as to any future
transactions.  Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent in subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.
 
11.09.           Amendments.  No alteration of or amendment to this Agreement
shall be effective unless made in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.
 
11.10.           Waiver of Surety ship Defenses and Impairment of
Collateral.  Borrower and each Guarantor hereby waive all defenses based on
surety ship and impairment of Collateral and hereby specifically waive any and
all defenses provided under the UCC.
 
11.11.           Waiver of Jury Trial.  BORROWER, GUARANTOR AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY
ARISING OUT OF OR RELATED IN ANY MANNER WITH THE LOAN OR THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT ANY SUCH
DOCUMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS
WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO AND ACCEPT THIS
AGREEMENT.
 
37

 
 

--------------------------------------------------------------------------------

 


11.12.           Assignment and Participation.  Borrower and Guarantor shall not
be entitled to assign any of their rights, remedies or obligations described in
this Agreement or the Loan Documents without the prior written consent of
Lender, which consent may be withheld by Lender in its sole discretion.  Lender
shall be entitled to grant participation in or assign some or all of its rights
and remedies described in this Agreement and the Loan Documents without notice
to or the prior consent of Borrower in any manner.  Lender’s agreement to
provide the Revolving Credit Facility is conditioned upon obtaining
participation commitments of not less than forty (40%) of the total credit
facility.
 
11.13.           Caption Headings.  Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.
 
11.14.           Binding Agreement.  This Agreement shall be binding upon and
shall inure to the benefit of the parties and their successors and assigns;
provided that Borrower may not assign or transfer any rights hereunder without
Lender's prior written consent.
 
11.15.           Duration of Agreement.  This Agreement shall continue in full
force and effect so long as any of the Obligations remain outstanding or have
not been fully and finally paid, performed or satisfied.
 
11.16.           Counterparts.  This Agreement may be simultaneously executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
 
11.17.           Payment Application.  The manner in which Lender accounts for
the Obligations or applies payments for its regulatory or accounting purposes
shall not change the Borrower's legal liability or the manner of application as
governed by this Agreement.
 
11.18.           Jurisdiction/Venue.  The forum having proper jurisdiction and
venue to adjudicate any claim, dispute or default which may arise out of the
agreements and delivery of this Agreement in the performance of the transactions
contemplated hereby shall be the Circuit Court of Cabell County or the United
States District Court for the Southern District of West Virginia.  The parties
expressly submit and irrevocably consent to such jurisdiction and venue and
specifically waive any and all rights they may have to contest said jurisdiction
and/or venue of the above-mentioned forums and to demand any other forums;
provided, however, that nothing in this section shall affect the right of the
Lender to serve process in any manner permitted by law or limit any right that
Lender may have to bring proceedings against any party hereto in courts of any
other jurisdiction or en­force in any lawful manner a judgment obtained in one
jurisdiction or any other jurisdiction.
 
38

 
 

--------------------------------------------------------------------------------

 


11.19.           Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of West Virginia.
 
11.20.           Entirety.  The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof.
 
11.21.           USA Patriot Act.  IMPORTANT INFORMATION ABOUT PROCEDURES
REQUIRED BY THE USA PATRIOT ACT.
 
To help the government fight the funding of terrorism and money laundering
activities, Federal Law requires all financial institutions to obtain, verify,
and record information that identifies each entity or person who opens an
account or establishes a relationship with the Lender.
 
What this means: When an entity or person opens an account or establishes a
relationship with the Lender, the Lender may ask for the name, address, date of
birth, and other information that will allow the Lender to identify the entity
or person who opens an account or establishes a relationship with the
Lender.  The Lender may also ask to see identifying documents for the entity or
person.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS.]
 
39

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal and effective as of the day and year first above written.
 

   
Energy Services of America Corporation,
a Delaware corporation
             
By
/s/ Douglas V. Reynolds
Its President
               
C. J. Hughes Construction Company, Inc.
a West Virginia corporation
             
By
/s/ Douglas V. Reynolds
Its President
               
Nitro Electric Company, Inc.
a West Virginia corporation
             
By
/s/ Douglas V. Reynolds
Its Treasurer
               
Contractors Rental Corporation
a West Virginia corporation
             
By
/s/ Douglas V. Reynolds
Its President
               
S T Pipeline, Inc.
a West Virginia corporation
             
By
/s/ Douglas V. Reynolds
Its President
               
United Bank, Inc.,
a West Virginia corporation
             
By
/s/ Andrew Dawson
Its Market President


40